Citation Nr: 0530435	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-26 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel



INTRODUCTION

The veteran had active service from November 1952 to November 
18, 1954, and from November 24, 1954, to November 1972.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  Degenerative disc disease of the veteran's lumbar spine 
manifests as abnormal spinal contour, weakness with back 
movement, tenderness to palpation, and limitation of motion 
with pain, moderate with repetitive use and during flare-ups.  

3.  Degenerative disc disease of the veteran's lumbar spine 
does not cause forward flexion of the thoracolumbar spine to 
30 degrees or less or ankylosis of the entire thoracolumbar 
spine and has not incapacitated the veteran.

4.  The veteran's lumbar spine disability is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for lumbar spine degenerative disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40. 4.45 
(2004); 68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information and evidence needed to 
substantiate their claims and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran with 
notice of the VCAA in March 2004, prior to the initial 
decision on the claim in June 2004.  Therefore, the timing 
requirement of the VCAA notice as set forth in Pelegrini has 
been met.  

The content requirements of the VCAA notice have also been 
met in this case.  VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In this case, in the March 2004 VCAA notice letter, the RO 
acknowledged the veteran's claim for an increased evaluation 
for a back disability and informed him of the evidence needed 
to substantiate that claim, specifically, medical evidence 
and lay statements showing that his back disability had 
increased in severity.  The RO also informed the veteran of 
VA's duty to assist and indicated that it was developing his 
claim pursuant to that duty.  The RO identified the evidence 
it had received in support of the veteran's claim and the 
evidence VA was responsible for securing.  The RO also 
identified the evidence the veteran still needed to submit to 
support his claim.  The RO explained that it would make 
reasonable efforts to help the veteran get such evidence, 
provided he identified the sources thereof, but that 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his private medical records if he wished VA to obtain those 
records on his behalf.  The RO specifically requested the 
veteran to identify or send directly to VA any information 
and evidence he thought would support his claim.     
 
Moreover, in a rating decision dated June 2004 and a 
statement of the case issued in July 2004, the RO informed 
the veteran of the reasons for which it had denied his claim, 
identified the evidence it had considered in doing so and the 
evidence still needed to substantiate that claim, and 
furnished the veteran the provisions pertinent to that claim, 
including those governing VA's duties to notify and assist 
and those governing ratings of spine disabilities.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

With regard to the duty to assist, the RO made reasonable 
efforts to identify and obtain relevant records to be 
obtained in support of the veteran's claim.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  For instance, it secured and 
associated with the claims file the veteran's VA treatment 
records, the only evidence the veteran identified as being 
pertinent to his claim.  In addition, the RO conducted 
medical inquiry in an effort to substantiate this claim by 
affording the veteran a VA examination, during which an 
examiner addressed the severity of the veteran's back 
disability.  

Inasmuch as VA has fulfilled its duties to notify and assist, 
the Board's decision to proceed in adjudicating this claim 
does not prejudice the veteran in the disposition thereof.

Analysis of Claim

The veteran contends that the 20 percent evaluation assigned 
his lumbar spine disability does not accurately reflect the 
severity of his lumbar spine symptomatology.  This 
symptomatology allegedly includes an ache in the lumbar 
region, back stiffness and radiating pain on motion, 
necessitates the use of a cane for prolonged activity, and 
affects his mobility, but not activities of daily living.  
The veteran's representative contends that the veteran should 
be afforded the benefit of the doubt in the resolution of his 
claim.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2004).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2004); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (holding that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated the veteran's lumbar spine 
disability as 20 percent disabling pursuant to Diagnostic 
Code (DC) 5242, which governs degenerative arthritis of the 
spine.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, DC 5242).  As of September 26, 
2003, all diseases and injuries of the spine other than 
intervertebral disc syndrome, governed by DC 5243, are to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (general rating formula).  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either under the general 
rating formula or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,443 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, DCs 
5235-5243).  

According to the general rating formula, and with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 10 percent evaluation is to 
be assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is to be 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate diagnosis 
code.  68 Fed. Reg 51,443, Note (1) (Aug. 27, 2003).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  68 Fed. Reg 51,443, Note (3) (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
evaluation is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  See 68 Fed. Reg. 
51,443 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
DC 5243).  

Based on these criteria and the evidence noted below, the 
Board finds that the veteran's lumbar spine disability 
picture does not more nearly approximate the criteria for an 
evaluation in excess of 20 percent.  

As previously indicated, the veteran had active service from 
November 1952 to November 1954 and from November 1954 to 
November 1972.  During these time periods, he reported and/or 
received treatment for back pain and was placed on limited 
profile for such pain.  X-rays conducted in March 1972 showed 
narrowing at L5-S1.  On retirement examination conducted in 
July 1972, the veteran indicated that he had had recurrent 
back pain.  An examiner noted that the veteran had been on 
profile in the past due to a back injury, but had no trouble 
at the time of the examination.  

Following discharge, beginning in 1989, the veteran received 
VA and private treatment for back complaints and underwent VA 
examinations of his lumbar spine.  In September 1989, he 
presented to an emergency room of a private medical facility 
complaining of lower back pain that was radiating down his 
left leg.  A physician noted pain and decreased sensation in 
the left lateral leg.  He diagnosed a possible herniated 
disc.  

During a VA general medical examination conducted in June 
1993, the veteran reported constant back pain across L5 since 
1968.  He indicated that he kept moving to avoid disability.  
He also indicated that he was working and had been doing so 
at the same facility since 1973.  The examiner noted full 
range of motion and no spasm.  X-rays showed degenerative 
changes of the lower lumbar spine.  The examiner diagnosed 
chronic lumbar pain secondary to degenerative joint disease.  

During a VA spine examination conducted in September 1996, 
the veteran again reported constant back pain.  The examiner 
noted that the veteran had guarding on initial movement of 
the lumbar spine after sitting.  He also noted that the 
veteran was not wearing any type of orthotic device, had no 
postural abnormalities, fixed deformities or abnormal 
movement of the back, forward flexion to 90 degrees, backward 
extension to 0 degrees, bilateral lateral flexion to 10 
degrees and unlimited bilateral rotation.  The examiner 
indicated that the veteran exhibited some facial grimacing 
and had a broad-based shuffle when getting out of a chair and 
walking.  He further indicated that this shuffle cleared 
after 10 to 15 steps, at which time the veteran's back 
straightened.  The examiner noted that the veteran had no 
problems leaning forward to tie his shoes.  The examiner also 
noted no neurological deficits.  The examiner diagnosed 
degenerative joint disease of the dorsal spine, by history. 

During a VA outpatient treatment visit in August 1997, the 
veteran reported chronic back pain and recurrent neurogenic 
pain to the right lower extremity.  X-rays of the lumbar 
spine revealed hypertrophic changes and intervertebral disk 
space narrowing at L4-5 due to disk degeneration.  During 
subsequent VA outpatient treatment visits from 1998 to 2001, 
the veteran reported back pain radiating to the left leg and 
an inability to walk more than 50 yards.  Examiners diagnosed 
degenerative joint disease of the lumbar spine.

In January 2001, during a VA spine examination, the veteran 
reported persistent and intermittent back pain since service, 
which had progressively worsened.  He also reported that he 
had flare-ups of such pain after turning wrong, prolonged 
standing or walking, and cold weather changes.  During these 
flare-ups, he allegedly was not able to walk.  He reported 
that he occasionally used a cane for support and balance.  He 
further reported that he was retired, but was limited in his 
ability to lift, mow the lawn, climb ladders, and vacuum.  An 
examiner noted slight lower thoracic scoliosis with no 
posture abnormality, no spasm, slight weakness, tenderness in 
the right paravertebral muscle group, flexion of the spine to 
90 degrees, extension backward to 12 degrees, lateral flexion 
bilaterally to 20 degrees with pain on the right, rotation 
bilaterally to 25 degrees with pain on the right.  The 
examiner indicated that the veteran was not using a cane, had 
a slightly antalgic gait, was able to get up and down without 
much trouble, and had deep tendon reflexes of 2/4 in the 
patellar and Achilles tendon and a positive straight leg 
raise on the right at 40 degrees while reclining.  The 
examiner diagnosed degenerative joint disease with 
degenerative disk at L4-5.  Subsequently conducted x-rays and 
a CT scan showed degenerative joint disease and scoliosis, 
but no evidence of a herniated disk or central canal bone 
stenosis.    

From 2002 to 2003, the veteran occasionally continued to 
complain of back pain and aches during VA outpatient visits.  
X-rays of the lumbar spine conducted in March 2002 revealed 
minimal reversal of normal lordosis and degenerative joint 
disease. Magnetic resonance imaging of the lumbar spine 
conducted in November 2002 revealed degenerative 
osteoarthritis and a disk protrusion and herniation.  
Examiners noted mild tenderness over the lumbar spine area.  

In April 2004, the veteran underwent a VA spine examination, 
during which he reported that he had a constant ache in the 
lumbar region, but no pain while he was sitting in the chair.  
He indicated that the pain manifested during activity, such 
as when he stood for a prolonged period.  The veteran did not 
report weakness, numbness or tingling below the waist.  He 
did, however, report occasional pain radiating down his 
posterior legs to his knees.  He also reported back stiffness 
with any activity involving ambulation, weight bearing or 
standing for more than five minutes.  He indicated that he 
also experienced a tightening spasm, moderate loss of motion, 
and loss of function with a need for rest for less than one 
hour on a daily basis with prolonged activity.  He noted that 
he occasionally felt numbness and weakness below the waist 
while sitting.  He noted that he used over-the-counter 
medication for pain relief.  The veteran indicated that his 
back disability affected his mobility, but not his activities 
of daily living.  He denied seeking back treatment during the 
past year and indicated that he had not been prescribed bed 
rest for any incapacitating episodes.

The examiner noted that the veteran walked unaided without a 
cane, occasionally used such a cane for prolonged activity, 
was able to walk 100 yards before resting, fished frequently, 
drove his van, never had surgery on his back, and had 
difficulty typing his shoes and walking up hills.  The 
examiner also noted that the veteran had a normal gait, 
posture that was slightly bent forward, no fixed deformities, 
symmetrical muscles without atrophy or spasm, thoracic 
scoliosis and slight kyphosis, reduced lumbar lordosis, mild 
weakness with movement of the back, tenderness over the 
midline spinous processes of the lower lumbar spine, forward 
flexion to 60 degrees with discomfort (normal being 90 
degrees), backward extension to 10 degrees with discomfort 
(normal being 30 degrees), lateral flexion bilaterally to 20 
degrees (normal being 30 degrees), right lateral flexion to 
20 degrees and left lateral flexion to 30 degrees (normal 
being 30 degrees), and moderate additional limitation of 
motion primarily due to pain following repetitive use.  The 
examiner indicated that the veteran's range of motion did not 
match his current pathology.  He noted no neurologic 
abnormalities.  

X-rays of the lumbar spine showed disk space narrowing, 
degenerative changes, and surgical clips projected over the 
abdomen and pelvis.  Magnetic resonance imaging of the lumbar 
spine showed degenerative osteroarthritis and disc 
protrusions in the lumbar and thoracic regions.  Based on the 
findings noted above and these test results, the examiner 
diagnosed degenerative osteroarthritis and disc disease of 
the lumbar spine with moderate loss of motion and function 
with repetitive use and flare-ups, but no neurologic loss.

The above evidence establishes that degenerative disc disease 
of the veteran's lumbar spine manifests as abnormal spinal 
contour, weakness with back movement, tenderness to 
palpation, and limitation of motion with pain, moderate with 
repetitive use and during flare-ups.  These symptoms are 
contemplated in the 20 percent evaluation assigned the 
veteran's lumbar spine disability.  An evaluation in excess 
of 20 percent is not assignable under either the general 
rating formula or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes or pursuant to 
38 U.S.C.A. § 4.40, 4.45, as interpreted in DeLuca, because 
even during flare-ups or with repetitive use, degenerative 
disc disease of the veteran's lumbar spine does not cause 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or ankylosis of the entire thoracolumbar spine.  
Moreover, it has never incapacitated the veteran.  Rather, 
according to the veteran, occasionally after prolonged 
activity, his back pain hinders his ability to function to 
the extent that he needs to rest for less than an hour.  He 
has never, however, described being incapacitated or needing 
bed rest as a result of such pain. 

In exceptional cases, an increased evaluation is available on 
an extraschedular basis.  In this case, however, there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's lumbar spine disability.  The veteran 
does not assert, and the evidence does not establish, that 
this disability, alone, causes marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  The veteran has indicated that, although it 
affects his mobility, it does not interfere with his 
activities of daily living, which presumably include 
employment.  The veteran also does not assert, and the 
evidence also does not establish, that the veteran's lumbar 
spine disability necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Board finds 
that the veteran's claim does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2004).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded an evaluation in 
excess of 20 percent in the future should his lumbar spine 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, a 20 percent evaluation is the most appropriate 
assigned this disability given the medical evidence of 
record.

The Board concludes that the criteria for an evaluation in 
excess of 20 percent for lumbar spine degenerative disc 
disease have not been met.  In reaching this decision, the 
Board considered the complete history of the disability as 
well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  The Board also considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is not an approximate balance of positive and negative 
evidence of record with regard to this claim, reasonable 
doubt may not be resolved in the veteran's favor.  Rather, as 
the preponderance of the evidence is against the claim, the 
claim must be denied.  


ORDER

An evaluation in excess of 20 percent for lumbar spine 
degenerative disc disease is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


